Opinion by
Mb. Justice Dean,
Plaintiff carried on the electroplating business at Bethlehem, Pennsylvania; defendant resided at Catasauqua; they had business transactions, wherein plaintiff, by alleged dilatoriness and disregard of contract obligations, seems to have provoked defendant; thereupon, the latter, on September 10, 1895, in a letter showing irritation in every line, applied to plaintiff this epithet: “You are a first class fraud, and of the first water.” Plaintiff, alleging the letter was libelous, brought suit for damages, filing statement under the procedure act of 1887. At the trial in the court below, defendant admitted the writing and publication of the letter. The only question raised was, whether it was libelous, and that was for the court. As is said by the present Chief Justice, in Collins v. Publishing Co., 152 Pa. 187: “ Where words are of dubious import, the plaintiff may aver their meaning by innuendo, and the truth of the innuendo is for the jury, but the quality of an alleged libel, as it stands upon the record, either simply or as explained by averments or innuendoes, is purely a question of law for the court; and in civil cases, the court is bound to instruct the jury as to whether the publication is libelous, supposing the innuendoes to be true.” And it is further held, in Hayes v. Press Co., 127 Pa. 642, that “ If the common understanding takes hold of the words, and at once, without difficulty or doubt, applies a libelous meaning to them, an innuendo is unnecessary.” The averment in the statement here is, that defendant published, wilfully, maliciously and falsely, of and concerning the plaintiff, that he was “a first class fraud, and of the first water,” meaning, that in conducting his business, plaintiff cheated and deceived his patrons for purposes of gain, and that defendant thereby brought *18plaintiff into public ridicule, hatred and contempt, to his damage in sum of $5,000. This is the substance of quite an unnecessarily elaborate statement, and though somewhat vague, the pleader, in the wealth of words, has not succeeded in obscuring averments essential to sustain a verdict under the act of 1887.
The learned trial judge decided that the writing was not libelous, in view of the circumstances and surroundings of the parties at the time it was written and published; that, taking the letter as a whole, it did not tend to bring plaintiff into ridicule, contempt or hatred; nor did it charge him with being a man of low or bad character; accordingly, the court entered a compulsory nonsuit, which it refused to take off. Plaintiff now appeals, assigning for error the refusal to take off nonsuit.
This particular case is not a very grave one, and defendant, possibly, from the method of publication, was more unmannerly than malicious; nevertheless, we are of opinion that, on the settled law, the court’s interpretation was erroneous. The whole letter shows a coarse attack on the business character of a tradesman ; one that necessarily tended to degrade him in the opinion of the public. If it bad been inserted in a widely circulated newspaper, all who read it would have suspected the honesty of plaintiff, and some would have been convinced of his dishonesty in his business dealings. True, the charge of fraud does not always impute an indictable offense, but it always does impute a violation of moral or statute law, generally both. This is the common understanding when applied to a course of conduct ; and the later perversion of the term, as here, to designate a person instead of a thing does not mitigate the essential gravity of the charge. If the words had been spoken, they would not, of themselves, necessarily, have imported an indictable offense, or one of infamous character, hence wonld not have been actionable. But, as is conceded, being written and technically published, we hold that they necessarily tended to degrade the business character of a business man in the estimation of the public and of his neighbors. This being so, the uniform course of decisions for centuries has been that such a charge is per se libelous. The last one, out of many, by this Court, in the same line, is Wood v. Boyle, 177 Pa. 620.
We are not disposed to relax a well settled rule of law, *19adopted to repress malicious publications affecting injuriously the reputation of private persons, even though the damage in the particular case, by reason of the restricted publication, is but trivial. A departure from a well established and sound precedent would in all probability lead to very undesirable results. While special damage in this case was neither averred nor proved, nevertheless, plaintiff was entitled to go to the jury on the question of general damages, for the wrong done him in reputation, which last our “ bill of rights ” puts in the same class with life, liberty and property.
The judgment is reversed, and a v. f. d. n. is awarded.